Citation Nr: 1135985	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-03 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD), rated 30 percent disabling before September 30, 2008.  

2.  Entitlement to an increased rating for service-connected PTSD, rated 70 percent disabling from September 30, 2008.

3.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine (low back disability), currently rated 20 percent disabling. 

4.  Entitlement to an increased rating for service-connected radiculopathy of the right lower extremity, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for service-connected radiculopathy of the left lower extremity, currently rated 10 percent disabling.

6.  Entitlement to service connection for total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976, November 2001 to May 2002, and December 2003 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.

The issues of entitlement to increased ratings for PTSD from September 30, 2008, radiculopathy of the right and left lower extremities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before September 30, 2008, the Veteran's PTSD is manifested by anxiety, irritability, depression, hyperarousal, occasional thoughts of suicide, and anger.  

2.  The Veteran's lumbar forward flexion is 15 degrees; the preponderance of the evidence shows that the Veteran's low back is not ankylosed.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD before September 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an increased rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The present case involves "downstream" issues, as the initial claim for service connection was granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF Score of 71 to 80 indicates that if symptoms are present they are transient and expectable reactions to psychosocial stressors,(e.g., difficulty concentrating after a family argument); with no more than slight impairment in social, occupational or school functioning, (e.g., temporarily falling behind in school work.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoid friends, neglects family, and is unable to work).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

VA PTSD treatment records during the period at issue note his major problems were anxiety, irritability, depression, hyperarousal, occasional thoughts of suicide, and anger.  His GAF was 65 in November 2005 and February 2006, and 48 in November 2006.  

A VA PTSD examination was conducted in February 2007.  The Veteran reported that he has worked full time since 1990.  The Veteran complained of passive thoughts of suicide but denied past or current attempts of self harm.  He is isolated from his friends and family due to his PTSD.  He complained of increased arousal, depression, and anxiety.  The examiner stated that the Veteran performed in the average range of cognitive functioning.  There was no underlying thought disorder, speech was normal, and though processes were logical and coherent.  The Veteran's affect was constricted, and consistent with an irritable and tense mood.  His GAF was 55, and his highest GAF was 60 the past year.  

The majority of the evidence, specifically the VA examination report and VA outpatient treatment records for the period at issue, fails to show that the Veteran's disability picture more closely resembles the criteria necessary for a rating greater than 30 percent.  

The majority of the symptomatology required for the 50 percent rating, including flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking, have not been shown.  

The Veteran's difficulties are encompassed in the 30 percent rating and, overall, he did not display the signs, symptoms, or manifestations of psychiatric disability warranting a rating in excess of 30 percent prior to September 30, 2008.  

B.  Low Back Disability

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

A 40 percent evaluation for a low back disorder is warranted.  A June 2008 VA peripheral nerves examination found the Veteran's lumbar flexion to be 0 to 15 degrees.  

However, an evaluation greater than 40 percent is not warranted for the Veteran's low back disability, as there is no medical evidence of unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion of the lumbar spine and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In addition, the Veteran is not entitled to an increased rating for his low back disability under the criteria for intervertebral disc syndrome, as there is no evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the prior 12 months or physician-prescribed bed rest.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome). 

C.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in these claims.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to either service-connected disability, nor has marked interference with employment been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

D.  Conclusion

At no time during the pendency of these claims, have the disabilities been more or less disabling than as currently rated.  The preponderance of the evidence is against any further increase than the 40 percent assigned for the low back disability; there is no doubt to be resolved; and further increased ratings are not warranted. 


ORDER

Entitlement to an increased rating for service-connected PTSD, rated 30 percent disabling before September 30, 2008, is denied.  

Entitlement to an increased, 40 percent, rating for service-connected low back disability is granted. 


REMAND

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran is in receipt of service connection for radiculopathy of both lower extremities, each rated 10 percent disabling.  However, the current examinations of record are inadequate to determine the nerve(s) affected on either extremity.  Therefore, another examination is needed to resolve this issue.  

The RO granted an increased, 70 percent, rating based on a September 2008 letter report from the Veteran's PTSD clinic.  That report indicates that the Veteran cannot work due to his PTSD.  A VA examination is needed to determine if the Veteran is entitled to a 100 percent rating.  In addition, this report also raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA neurologic examination of the Veteran to determine the nature, extent, and severity of the service-connected bilateral radiculopathy of the lower extremities.  All indicated studies, including X-rays, range of motion studies in degrees, and electromyography and nerve conduction studies, if clinically appropriate, must be performed.  The neurological examiner must specifically identify the nerve(s) damaged due to the service-connected low back disability.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerves.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner is to review all pertinent records associated with the Veteran's claims file.  All appropriate testing should be carried out, to include a comprehensive mental status examination that addresses:

(a) Whether the appellant has any impairment of thinking or cognition, communication, orientation, insight, judgment, or memory;

(b) Whether he has any psychotic symptoms such as delusions or hallucinations; whether he presents a persistent danger of hurting himself or others;

(c) Whether he has intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene).

The examiner is to assign a GAF score and indicate the basis for the assigned score.  The examiner is to opine as to whether the Veteran is unemployable due to service connected PTSD symptoms alone or, alternatively, due to all his service-connected disabilities.  A complete rationale for all opinions must be provided.

3.  Then readjudicate the increased rating and TDIU claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


